COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '

                                               '               No. 08-13-00186-CR
 IN RE: THE STATE OF TEXAS,
                                               '         AN ORIGINAL PROCEEDING
                              Relator.
                                               '                IN MANDAMUS
                                               '

                                MEMORANDUM OPINION

       The State of Texas filed a motion for emergency relief in connection with the anticipated

filing of a petition for writ of mandamus. See TEX.R.APP.P. 52.10(a). The Court granted the

motion and stayed proceedings in the trial court pending resolution of the original proceeding or

further order of the Court. The State of Texas has filed a motion to dismiss this proceeding. We

grant the motion, set aside the order granting emergency relief, and dismiss this original

proceeding.


August 23, 2013
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)